The Legislature, in order to make some provision for his family, directed that one hundred pounds should be deposited in the hands of Richard Caswell, to purchase negroes for the widow and children. Two negroes were purchased, one of whom died; the other was given by the defendant, after her marriage with Williams, to her son, the plaintiff's testator.
Mr. Caswell was trustee for the widow and children, to make the purchase; but having done so, the trust was at an end, and the property vested in them as joint tenants. The joint tenancy was served as to the widow, by her intermarriage with Williams; as to the children, by the Act of 1784, and each held a third in severalty. The gift by the defendant to the plaintiff's testator transferred no property, because her third belonged to Williams, upon the intermarriage; and at the time of the gift to his representatives.
The plaintiff, therefore, is entitled to recover but one-third.
Judgment accordingly. *Page 90 
(90)